Ryland, Judge,
delivered the opinion of.the court.
This was an action commenced before a justice of the peace by Henry Ilaase v. Peter Stevens, in Franklin county, and was taken by appeal to the Circuit Court. On- the trial in the Circuit Court, judgment was rendered for the defendant. The plaintiff afterwards moved for a new trial, and also for a review of the finding of the court upon the evidence. Both motions were overruled, and the plaintiff brings the case here by appeal.
1. From the record it appears, that the cause was submitted to the court for trial without a jury. The court heard the evidence offered by both parties and found for the defendant. *477There was no objection taken to any evidence ; no point of law was raised before the court. The court, from all the evidence, found for the defendant.
2. The motions for new trial and for review were properly overruled, from all that appears to this court. This being a case taken to the Circuit Court by appeal from a justice of the peace, the Circuit Court was not bound to find the facts, and have its finding placed on record.
The judgment is affirmed, Judge Scott concurring ; Judge Gamble not sitting.